 Case 1:21-cv-00120-MN Document 26 Filed 05/13/21 Page 1 of 3 PageID #: 654




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

VERTIGO MEDIA, INC., a Delaware
Corporation, and REMOTE MEDIA LLC, an
Illinois Limited Liability Corporation,
                                               Civil Action No. 21-120-MN
              Plaintiffs,
                                               JURY TRIAL DEMANDED
       v.

EARBUDS INC., a Delaware Corporation,

              Defendant.


               MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Alain Villeneuve, Duane Morris LLP, 190 South LaSalle Street, Suite 3700,

Chicago, IL 60603-3433, to represent Plaintiffs Vertigo Media, Inc. and Remote Media LLC.


Dated: May 12, 2021                            DUANE MORRIS LLP

                                                 /s/ Tracey E. Timlin
                                               Tracey E. Timlin (#6469)
                                               222 Delaware Ave., Suite 1600
                                               Wilmington, Delaware 19801
                                               Tel: 302.657.4900
                                               Fax: 302.657.4901
                                               ttimlin@duanemorris.com

                                               Counsel for Vertigo Media, Inc. and Remote
                                               Media LLC
  Case 1:21-cv-00120-MN Document 26 Filed 05/13/21 Page 2 of 3 PageID #: 655




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Illinois, the U.S.

Patent and Trademark Office, the U.S. District Court for the Northern District of Illinois, the

U.S. Court of Appeals for the Seventh Circuit, the U.S. Court of Appeals for the Federal Circuit,

England, and Wales, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of

this Court for any alleged misconduct which occurs in the preparation or course of this action. I

also certify that I am generally familiar with this Court’s Local Rules. In accordance with the

Standing Order for District Court Fund effective 7/23/09, I further certify that the annual fee of

$25.00 has been paid to the clerk of the court, or if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.



Dated: May 12, 2021                                    /s/ Alain Villeneuve
                                                      Alain Villeneuve, Esquire
                                                      DUANE MORRIS LLP
                                                      190 South LaSalle Street
                                                      Suite 3700
                                                      Chicago, IL 60603-3433
                                                      Email: AVilleneuve@duanemorris.com
 Case 1:21-cv-00120-MN Document 26 Filed 05/13/21 Page 3 of 3 PageID #: 656




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

VERTIGO MEDIA, INC., a Delaware
Corporation, and REMOTE MEDIA LLC, an
Illinois Limited Liability Corporation,
                                          Civil Action No. 21-120-MN
            Plaintiffs,
                                          JURY TRIAL DEMANDED
      v.

EARBUDS INC., a Delaware Corporation,

            Defendant.

                          ORDER GRANTING MOTION

      IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice of Alain

Villeneuve is GRANTED.




Dated: ____________________
                                            The Honorable Maryellen Noreika,
                                            United States District Court Judge
